Not for Publication in West’s Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 06-2475

                        UNITED STATES OF AMERICA,

                                   Appellee,

                                        v.

                           LARRY DEAN ALEXANDER,

                            Defendant-Appellant.


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MAINE

             [Hon. John A. Woodcock, U.S. District Judge]


                                     Before

                        Howard, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                   and Siler,* Senior Circuit Judge.


     Margaret D. McGaughey, Appellate Chief, United States
Attorney, with whom Paula D. Silsby, United States Attorney, was on
brief for appellee.

     Edward C. Spaight, with whom Marvin H. Glazier, was on brief
for appellant.



                              February 5, 2008



     *
         Of the Sixth Circuit, sitting by designation.
       SILER, Senior Circuit Judge.                In 2005, Appellant Larry Dean

Alexander      was     convicted     of   three    counts    of   possession   of   an

unregistered sawed-off shotgun.1                  Following his trial, Alexander

made several motions for a mistrial or new trial, all of which the

district court denied as untimely.                    Alexander now appeals his

conviction, arguing that there was insufficient evidence to sustain

the conviction and that the district court erred in denying his

motions for a mistrial or new trial.

       For the following reasons, we AFFIRM.

                                            I.

       In December 2003, law enforcement officers arrested Marc

Wallace for possession of a sawed-off shotgun.                      Wallace claimed

that       Alexander    sold   him    the   shotgun     in   late   November   2003.

However, the accounts of how Alexander sold the weapon to Wallace

varied among the witnesses called at Alexander’s trial.

       Wallace testified Alexander handed Wallace the shotgun at the

entrance to Wallace’s home, and Wallace then gave Alexander fifty

dollars in exchange for the shotgun.                Wallace did not testify that

Alexander covered or wrapped the shotgun in any way; rather, he

testified that he examined the shotgun prior to its purchase.                       He



       1
      One count was for possession of the unregistered weapon in
violation of 26 U.S.C. §§ 5861(d) and 5871; another count was for
possession by a convicted felon in violation of 18 U.S.C. §
922(g)(1); and a third count charged possession after conviction of
a misdemeanor crime of domestic violence in violation of 18 U.S.C.
§ 922(g)(9).

                                            -2-
further testified that when Alexander initially contacted him about

the gun, Alexander told him that the gun was “messed up” and that

the handle of the weapon was cut.

     Kelly Ross, Wallace’s girlfriend, also testified that the sale

took place outside of Wallace’s home.         She testified that she saw

Alexander reach into the trunk of his car, remove the shotgun,

which was wrapped in a blanket, and hand the wrapped shotgun to

Wallace.    Ross explained that she did not see the shotgun inside

the blanket.   She further testified that Alexander explained that

the barrel of the shotgun was shortened, but he insisted the

shotgun was of legal size.

     Alcohol Tobacco and Firearms agent Brent McSweyn testified

that after Wallace’s arrest, he examined the shotgun and determined

that the barrel was shorter than the legal length.

     After Alexander was convicted on all counts, the district

court granted Alexander’s request for new counsel. Alexander later

wrote the district court that he “would like to have a motion to

challenge   the   Jury’s   verdict,”    and   asserted   that    witnesses

proffered false testimony during trial.         Alexander’s new counsel

moved pursuant to Fed. R. Crim. P. 33, seeking a new trial, and

argued that he was renewing the motion for a new trial that

Alexander made by letter.    The district court, however, noted that

Alexander did not formally docket the letter with the court, and

thus denied Alexander’s “renewed motion” as untimely.           At no time

                                  -3-
during the trial did Alexander move for judgment of acquittal

pursuant to Fed. R. Crim. P. 29.

                                        II.

     If Alexander did not properly preserve his objection, then we

“can provide relief on a sufficiency challenge only if the verdict

threatens to work a clear and gross injustice.”                   United States v.

Gobbi, 471 F.3d 302, 309 (1st Cir. 2006) (citing United States v.

Maldonado-Garcia, 446 F.3d 227, 230 (1st Cir. 2006), and United

States    v.     Hadfield,    918   F.2d      987,    996      (1st   Cir.    1990)).

Additionally,      we    do   not     evaluate       witness     credibility;        all

credibility issues are resolved “in favor of the verdict.”                     United

States v. Andujar, 49 F.3d 16, 20 (1st Cir. 1995) (citing United

States v. Garcia, 983 F.2d 1160, 1164 (1st Cir. 1993)).

     We review a district court’s denial of a motion for a new

trial    under    Fed.   R.   Crim.    P.     33   for   a   “manifest       abuse   of

discretion.”       United States v. Diaz, 300 F.3d 66, 78 (1st Cir.

2002) (quoting United States v. Gonzalez-Gonzalez, 258 F.3d 16, 20

(1st Cir. 2001)).

                                       III.

     To satisfy the statutes, “possession” of a weapon may be

“either actual or constructive, sole or joint.”                   United States v.

Wight, 968 F.2d 1393, 1397 (1st Cir. 1992) (citations omitted).

“In order to show constructive possession, the government must


                                        -4-
prove that the defendant ‘had dominion and control over the area

where the contraband was found.’” Id. (quoting United States v.

Barnes, 890 F.2d 545, 549 (1st Cir. 1989), and citing United States

v. Vargas, 945 F.2d 426, 428 (1st Cir. 1991), and United States v.

Lochan, 674 F.2d 960, 966 (1st Cir. 1982)).

     There was sufficient evidence to prove that Alexander was in

possession of the shotgun.      Both Wallace and Ross testified that

Alexander removed the shotgun from Alexander’s car and then handed

the shotgun to Wallace.

                                  IV.

     On the question of knowledge, a defendant need not know every

characteristic    of   the   weapon   that   subjects   the   weapon    to

regulation.    United States v. DeBartolo, 482 F.2d 312, 316 (1st

Cir. 1973).    It is enough for the government to prove that the

defendant “knows that he is dealing with a dangerous device of such

type as would alert one to the likelihood of regulation.”         Id.    A

defendant can no more escape liability for failing to inspect the

length of a shotgun’s barrel than if he failed to inquire as to

whether the weapon is registered.       Id. at 317.

     Although Alexander contends there was no proof that he knew

the shotgun was sawed off, there is sufficient evidence to dispute

his contention.    First, Alexander told Wallace that the gun was

“messed up.”   Further, Ross testified that Alexander told them the

barrel of the weapon was shortened.       Finally, the government need

                                  -5-
not have proved that Alexander knew every characteristic of the

shotgun, but merely that he was in possession of the shotgun, and

thus had a duty to inspect the size of the barrel.   Id.

                                V.

     The district court did not err in denying Alexander’s motion

for a new trial, and this court does not have the authority to

grant Alexander a new trial.     See Diaz, 300 F.3d at 78.     The

district court held that Alexander did not timely file his motions.

There is nothing in the record before us to suggest, nor does

Alexander make a compelling argument, that the district court

abused its discretion in finding the motions were untimely.

     AFFIRMED.




                               -6-